Citation Nr: 1737488	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO. 13-31 117	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

D. Cheng, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 2002 to January 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Veteran withdrew his claim for entitlement to service connection for sleep apnea, to include as secondary to service-connected PTSD in March 2014.

Subsequently, the issue of entitlement to service connection for sleep apnea, to include as secondary to service-connected PTSD has been re-raised by the record in April 2015, August 2015, May 2016, and May 2017 statements from the Veteran or his representative, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2016).

The Veteran filed a Notice of Disagreement (NOD) for a claim of entitlement for service connection for meniscal tear of the left knee in May 2016. The issue has not been perfected and certified to the Board and remains pending AOJ action; therefore is not before the Board at this time.


FINDING OF FACT

On March 18, 2014, the agency of original jurisdiction received explicit and unambiguous notification from the Veteran that a withdrawal of this claim was requested, which was prior to the transfer of jurisdiction to the Board.



CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran were met on March 18, 2014. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204(b)(2), (b)(3) (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary. 38 U.S.C.A. § 7104; 38 C.F.R. § 20.101. Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege a specific error of fact or law in the determination being appealed. An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204(a). Unless an appeal is withdrawn on the record at a hearing, appeal withdrawals must be in writing and must include the name of the veteran, the name of the claimant or appellant if other than the veteran, the applicable VA file number, and a statement that the appeal is withdrawn. If the appeal involves multiple issues, the withdrawal must specify that the appeal is withdrawn in its entirety, or list the issue(s) withdrawn from the appeal. 38 C.F.R. § 20.204(b)(1). Until the appeal is transferred to the Board, an appeal withdrawal is effective when received by the agency of original jurisdiction. 38 C.F.R. § 20.204(b)(3).

On March 18, 2014, the Veteran contacted the agency of original jurisdiction (here, the RO) to withdraw his claim on appeal. The withdrawal was reduced to a writing in the form of a Report of General Information dated the same day. The document contains the Veteran's name, VA claims file number, and a statement indicating that the Veteran wished to withdraw all issues of his appeal and specifically included "sleep apnea" as one of the issues. The RO also certified that the Veteran was properly identified using the "caller ID Protocol." The Veteran's withdrawal is in compliance with 38 C.F.R. § 20.204(b)(1).

When pending appeals are withdrawn, there is no longer an allegation of error of fact or law with respect to the decision below. In such circumstances, dismissal of the appeal is appropriate. 38 U.S.C.A. § 7105(d)(5).

The Board observes that the Veteran and his representative filed statements in April 2015, August 2015, May 2016, and May 2017, approximately 13 months after the agency of original jurisdiction received the Veteran's phone call stating that he wished to withdraw his appeal, which included the claim for service connection for sleep apnea. However, as previously described, the withdrawal of the Veteran's appeal had already been effective for over a year before the statements were filed. 38 C.F.R. § 20.204(b)(3). Moreover, the Board is under no obligation to further adjudicate an appeal that has been withdrawn. Hanson v. Brown, 9 Vet. App. 29, 32 (1996) ("When claims are withdrawn, they cease to exist."). Withdrawal of an appeal also operates as a withdrawal of the notice of disagreement. 38 C.F.R. § 20.204(c). VA regulations permit claimants to renew appeals that were previously withdrawn by filing a new notice of disagreement as long as the new notice of disagreement would have been timely (filed within one year of the applicable rating decision) had the withdrawn appeal never been withdrawn. Id. VA regulations do not provide a mechanism for renewing an appeal by filing a brief directly to the Board.

Consequently, the Board finds that the Veteran's appeal was withdrawn, and the withdrawal of the appeal was effective on March 18, 2014 (the day the withdrawal was received by the agency of original jurisdiction). The Board does not have jurisdiction over the issue; therefore, the Veteran's appeal is dismissed.


ORDER

The appeal is dismissed.




_________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


